Citation Nr: 0306753	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of the right shoulder due to recurrent 
dislocations, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to August 
1968.

This appeal originates from an October 1998 rating decision 
in which the RO denied an evaluation in excess of 10 percent 
for post-operative residuals of recurrent right shoulder 
dislocations, as well as denied secondary service connection 
for degenerative joint disease and loose body of the right 
shoulder, and entitlement to a permanent and total disability 
rating for pension purposes.  The veteran submitted a notice 
of disagreement in December 1988, and a statement of the case 
was issued in December 1998.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) in February 
1999.  

In September 2000, the Board remanded these matters to the RO 
for additional development.  In a September 2002 rating 
decision, the RO granted service connection for post-
traumatic arthritis and loose body, right shoulder, on a 
secondary basis and granted nonservice-connected pension 
benefits.  Since this represents a full grant of the benefits 
that were being sought with respect to these issues, they are 
no longer in appellate status.  However, as the RO continued 
the denial of the claim for an increased rating for post-
operative residuals of the right shoulder due to recurrent 
dislocations, this matter, the only issue remaining on 
appeal, was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is left-handed.

3.  While the veteran experiences slightly limited right 
(minor) shoulder motion and tenderness to palpation, and he 
complains of pain in and stiffness of the right shoulder, 
there is no evidence of any ankylosis, dislocation or 
nonunion of the clavicle, or malunion or recurrent 
dislocation of the humerus.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for post-
operative residuals of the right (minor) shoulder for 
recurrent dislocations have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5200, 
5202 and 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for retinal 
degeneration, left eye, has been accomplished.

As evidenced by the December 1998 statement of the case and 
the September 2002 supplemental statement of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claim and 
has been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to a Board remand in September 2000, 
the RO sent the veteran a letter in November 2000 asking that 
he provide the names, places and dates of treatment for his 
claimed disabilities from "January 1998 'to present'" and 
requested that the veteran complete authorization forms so 
that the RO could obtain this evidence.  The RO also asked 
the veteran to identify each VA facility that treated him and 
the locations and dates of treatment, and specifically noted 
that no signed consent form was needed for any VA hospital or 
clinic.  The clear import of this letter was that the RO 
would obtain pertinent medical evidence for which the veteran 
provided specific information and, if necessary, 
authorization.  

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding request for a hearing.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  In addition to arranging for the 
veteran to undergo VA examination, attempts were made to 
obtain any outstanding VA medical records from the VA Medical 
Center (VAMC) in Buffalo, New York, as well as any private 
records that were identified.  Significantly, neither the 
veteran nor his representative has contended, and the record 
does not otherwise indicate, that there are existing records 
necessary for a fair adjudication of the claim on appeal that 
have not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

The veteran's service medical records show that he underwent 
anterior surgical repair of the right shoulder due to 
recurrent episodes of instability and dislocation.

In a March 1969 rating decision, the RO granted service 
connection for status post operative right shoulder for 
recurrent dislocations, and assigned a 10 percent evaluation, 
effective August 28, 1968.

In August 1997, the veteran filed a claim for an increased 
rating for his service-connected right shoulder disability, 
asserting that the disability had gotten worse.  

During a VA examination in March 1998, the veteran said that 
for the past two years he began noticing frequent episodes of 
pain in his right shoulder.  He said he took medication 
(salsalate) for the pain.  He reported that following service 
until his retirement, he was employed at a rehabilitation 
center and that his duties included putting a hoe in a 
wheelbarrow and then into a furnace three or four times a 
day.  He said that he did not lose any time from work due to 
shoulder pain, but remarked that the pain had been getting 
worse for the past two years.  He was reportedly receiving 
treatment for his shoulder pain at the VA medical center 
(VAMC) in Buffalo, New York.  X-rays taken in April 1997 
revealed degenerative joint disease of the right shoulder 
with separation of the right acromioclavicular joint, as well 
as a loose joint body within the joint.  The veteran said he 
had no recent episodes of dislocation of his shoulder and the 
pain was on a daily basis of increasing intensity every other 
day.  He denied any swelling of the shoulder.  

On examination the right shoulder was moderately diffusely 
tender.  There was a well healed curved scar anterior to the 
right glenohumeral joint which measured 6 inches by 1/4 inch, 
and was nontender and not adherent to the underlying tissue.  
Inferior and anterior to this scar was a secondary curved 
scar which measured 2 inches by 4 inch.  It too was well 
healed, nontender and not adherent to the underlying tissue, 
with no evidence of inflammation or keloid inflammation.  
Range of motion of the right shoulder was as follows:  
Forward flexion was 170 degrees, abduction was 170 degrees, 
extension was 45 degrees and adduction was 45 degrees.  
Internal rotation was 90 degrees and external rotation was 90 
degrees.  All these movements would be graded as 4/5 by 
muscular strength.  The veteran was diagnosed as having 
degenerative joint disease of the right shoulder, status post 
surgical reconstruction of the right shoulder for recurrent 
subluxation.

During a VA general examination in March 1998, the veteran 
denied any recurrent dislocations in his right shoulder since 
service, but reported pain and stiffness in his right 
shoulder since 1988.  He said that the shoulder joint was 
aggravated by physical activity such as lifting and he sought 
temporary pain relief with medication.  The veteran was doing 
carpentry work from 1985 to 1990 when he retired on 
disability.  The examination did not include musculoskeletal 
findings.

In April 1998, the veteran presented to a VA medical facility 
for right shoulder pain and reported that his medication did 
not help.  Findings revealed a mildly frozen shoulder.

In June 1998, the veteran underwent a VA consultation for his 
right shoulder.  He reported right shoulder pain of two years 
duration.  Range of motion in the right shoulder revealed 
active abduction to 90 degrees and active flexion to 115 
degrees with pain.  Internal rotation was to 70 degrees and 
external rotation was to 85 degrees, pain free.  Range of 
motion in the upper extremities was otherwise normal.  
Tenderness was noted along the bicipital tendon area.  The 
acromiojoint was nontender, as was the supraspinatus area and 
the subdeltoid area.  A scar on the right shoulder was 
nontender.  Motor strength was 4+ -5/5.  Pin sensation was 
decreased generally in the right hand and right forearm 
compared to the left.  Tinel's sign was negative in the right 
wrist and elbow.  Reflexes were 2+.  X-rays revealed mild 
degenerative joint disease, small bony density, loose body 
and a question of soft tissue calcification.  An impression 
was provided of degenerative joint disease of the right 
shoulder and status post right shoulder surgery - history of 
dislocation.  

VA outpatient records show that the veteran attended four 
physical therapy sessions in July 1998 for status post right 
shoulder surgery.  It is noted that he did not meet any of 
his goals, except for one, due to the severity of his 
condition.  Specifically, the veteran had severe pain, which 
did not allow him to tolerate therapy as far as exercises and 
manual techniques.

VA medical records show that the veteran reported for follow-
up visits for his right shoulder in August and November 1998.  
The August 1998 record reflects the veteran's report of 
"good days and bad days".  He said he used a heating pad 
and attended physical therapy.  Range of motion revealed 
right shoulder abduction to 90 degrees.  The November 1998 
medical record reflects active right shoulder abduction to 40 
degrees and passive to 150.  Internal rotation was to 30 
degrees.  External rotation was unknown and painful.  There 
was diffuse tenderness noted.  Strength was 4-4+/5.  The 
veteran was advised to continue using a moist heating pad, 
physical therapy and medication.

The veteran reported to a VA general examination in February 
2001 and relayed to the examiner that his current symptoms in 
the right shoulder was pain.  He denied any recurrent of 
dislocation since his surgery in service, but reported pain 
and stiffness in the right shoulder since 1988, which was 
aggravated by physical activity such as lifting and carrying 
heavy objects and partially relieved by analgesic medication.  
He had worked as a warehouseman, but had retired in 1990 due 
to increasing disability.  No musculoskeletal findings are 
noted.  Neurological findings showed normal posture, gait and 
coordination.  The veteran was diagnosed as having 
degenerative joint disease, right shoulder.

During a VA examination in May 2001, the veteran reported 
increasing pain and stiffness in the right shoulder since 
1988, and denied any dislocations following his surgery in 
service.  Examination of the right shoulder revealed a 5 inch 
scar over the deltopectoral groove that was freely movable.  
There was no evidence of keloid formation.  There was some 
tenderness to palpation over the right AC joint.  The veteran 
also had some tenderness to palpation in the occipital groove 
on the right.  The veteran had normal muscle bulk in the 
bilateral upper extremity.  He had decreased range of motion 
in the right shoulder with forward flexion of 100 degrees, 
abduction of 100 degrees, external rotation to 70 degrees and 
internal rotation to 20 degrees.  Subscapularis lift off test 
was abnormal as the veteran was unable to lift off.  
Supraspinatus testing was negative and sensory exam was 
intact in the upper extremities.  Deep tendon reflexes were 
2+.  The veteran was assessed as having right shoulder 
degenerative change, right shoulder loose body joint and 
right acromioclavicular separation.

In a September 2002 rating decision, the RO granted service 
connection for post-traumatic arthritis and loose body of the 
right shoulder as secondary to his service-connected 
postoperative residuals, right shoulder, and assigned a 10 
percent evaluation.  The RO also continued a 10 percent 
evaluation for postoperative residuals of the right shoulder.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, when an increased rating is at issue, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the RO granted service 
connection for a separate right shoulder disability 
characterized as post-traumatic arthritis with loose body.  
This disability was found to be secondary to the veteran's 
service-connected postoperative residuals for recurrent 
dislocations of the right shoulder.  In September 2002, the 
RO assigned this new disability a 10 percent evaluation under 
Diagnostic Code 5010.  As this new and separate disability is 
not currently on appeal, the parameters of review of the 
current appeal is confined to the service-connected 
postoperative residual right shoulder disability.  In other 
words, the veteran's service-connected post-traumatic 
arthritis and loose body of the right shoulder is not subject 
to appellate review at this time.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203. A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is left-handed; hence, his right 
shoulder is considered the minor upper extremity.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The veteran's post-operative residuals of the right shoulder 
due to recurrent dislocations is evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  As regards either the major or minor 
extremity a 10 percent evaluation is assignable for malunion 
of the clavicle or scapula.  Under that code, the maximum, 20 
percent rating requires nonunion of the clavicle or scapula 
with loose movement or dislocation.  A note under that 
diagnostic code also indicates that disability can be rated 
on impairment of function.  In evaluating the disability 
under consideration, the  Board will consider not only the 
criteria of that diagnostic code, but also the criteria of 
other potentially applicable diagnostic codes.

Under Diagnostic Code 5200, a 20 percent evaluation is the 
lowest assignable.  Under that diagnostic code, favorable 
ankylosis of the scapulohumeral joint of the minor arm with 
abduction to 60 degrees, reaching the mouth and head, is 
rated 20 percent disabling for the minor arm.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent evaluation for the minor arm.  Unfavorable ankylosis 
with abduction limited to 25 degrees is assigned a 40 percent 
evaluation for the minor arm.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

Diagnostic Code 5201 also provides for a minimum evaluation 
of 20 percent.  A 20 percent rating is warranted for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level, or when motion of a minor 
upper extremity is limited to midway between the side and 
shoulder level.  A 30 percent rating requires motion of a 
minor upper extremity limited to 25 degrees from the side 
and/or motion of a major upper extremity limited to midway 
between the side and shoulder level.

Impairment of the humerus is rated under Diagnostic Code 
5202.  For the minor extremity, a 20 percent rating is 
warranted for malunion of the humerus of the minor upper 
extremity with moderate or marked deformity, or for frequent 
and/or infrequent episodes of recurrent dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or of all arm 
movements.  A 40 percent rating is warranted for fibrous 
union of the humerus of a minor upper extremity.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint) of a minor upper extremity.  A 70 percent rating 
is assigned when there is loss of head of the humerus (flail 
shoulder) of a minor upper extremity.

The medical evidence of record reflects the veteran's 
complaints of pain and stiffness in the right shoulder since 
1988, which is made worse by physical activity such as 
lifting.  However, he has denied any dislocations since his 
in-service surgery.  Range of motion studies revealed some 
right arm limitation in forward flexion, abduction and 
internal and external rotation.  Tenderness on palpation of 
the right shoulder was found.  Considering these symptoms in 
light of pertinent rating criteria, the Board finds that a 
preponderance of the evidence is against this claim for an 
increase.

Although the right shoulder is currently evaluated under 
Diagnostic Code 5203, there simply is no evidence of 
dislocation or nonunion of the scapula or clavicle; hence, an 
increased rating under that diagnostic code is not warranted.  
Moreover,  although the veteran has been found to have a 
loose body in the upper right extremity, this has been 
considered in conjunction with his separate right shoulder 
disability for post-traumatic arthritis and loose body.  
Furthermore, without evidence of nonunion, an increased 
evaluation is not warranted under this code even with 
evidence of a loose body.  Similarly, the Board finds that, 
in the absence of medical evidence of (or of disability 
comparable to) ankylosis, Diagnostic Code 5200 provides no 
basis for a higher evaluation in this case.  Medical records 
in 1998 reflect a diagnosis of "frozen shoulder," but this 
diagnosis is not akin to ankylosis.  That is, it is not 
reflective of "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  This is evident by the 
fact that despite the veteran's complaints and findings of 
right shoulder stiffness, he did demonstrate his ability to 
move the right shoulder joint as reflected in the range of 
motion findings on the March 1998 and May 2001 VA examination 
reports as well as VA outpatient records.  

The Board notes that the medical evidence also does not show 
marked or moderate deformity of either humerus, nor is there 
any evidence of frequent and/or infrequent episodes of 
recurrent dislocation of the scapulohumeral joint of the 
minor upper extremity with guarding of movement only at the 
shoulder level or of all arm movements.  Thus, an increased 
rating under Diagnostic Code 5202 is not warranted for the 
right shoulder.  In fact, the evidence is clear in showing 
that the veteran has not experienced any right shoulder 
dislocations since his in-service surgery.

The Board notes that the veteran does have slightly limited 
right arm/shoulder motion, tenderness to palpation and 
complaints of pain and stiffness in the shoulder, the latter 
made worse with increased activity.  However, these symptoms 
already appear to have been considered in granting the 
veteran service connection and assigning a separate 10 
percent evaluation for post-traumatic arthritis with loose 
body affecting the right shoulder, that disability evaluation 
is not currently at issue, and evaluation of the same 
symptoms under different diagnostic codes is to be avoided.  
See 38 C.F.R. § 4.14.  The Board notes, however, that 
subjective complaints of aching in the shoulder and limited 
motion also appear to have been considered in granting the 10 
percent evaluation for the disability under consideration, 
and no physician has apportioned the extent of limited motion 
and pain due to degenerative changes versus that due to the 
current post-operative residuals due to recurrent dislocation 
(see Mittleider v. West, 11 Vet. App. 181 (1998)).  
Nonetheless, to whatever extent the veteran may experience 
some limited motion and pain/stiffness in the right shoulder 
due to the disability under consideration, such is already 
contemplated in the current 10 percent evaluation.  As noted 
above, a 20 percent evaluation under Diagnostic Code 5201 is 
assignable, for either the major or minor extremity, for 
motion limited to shoulder level, or, for the minor 
extremity, for motion limited to midway between the side and 
the shoulder level.  As the veteran's right shoulder motion 
has only been shown to be slightly limited, there simply is 
no medical evidence to suggest that, even with increased 
activity, the veteran experiences functional loss of the 
shoulder comparable to the criteria for the 20 percent 
evaluation under Diagnostic Code 5201.  Hence, the Board 
finds that the extent of limited motion and functional loss 
due pain and stiffness is already contemplated in the 
currently assigned 10 percent evaluation.  See 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca. 

For all the foregoing reasons, the Board determines that the 
record presents no schedular basis for assignment of more 
than the current 10 percent evaluation for post-operative 
residuals of the right shoulder due to recurrent 
dislocations.  

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment increased ratings in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met. It has 
not been shown by the competent, credible evidence of record 
that the veteran's service-connected postoperative residuals 
of the right shoulder alone, have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  In fact, the veteran reported at the March 1998 
VA examination that prior to his retirement from employment 
at a rehabilitation center, he did not lose any time from 
work due to shoulder pain, but that the pain had been getting 
worse for the last two years. Subsequent evidence suggests 
that the veteran retired from employment in 1990; although it 
is unclear whether he took a regular retirement or medical 
retirement, there is no evidence that the disability 
currently at issue played any role in his retirement.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for a rating in excess 
of 10 percent for postoperative residuals of the right 
shoulder due to recurrent dislocations must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of the right shoulder for recurrent dislocations is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

